DETAILED ACTION
	This is a final Office Action on the merits for application 16/692,987. Receipt of the amendments and arguments filed on 01/15/2021 is acknowledged.
Claims 1-23 are pending.
Claims 15-19 are withdrawn from consideration.
Claims 1-14 and 20-23 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 defines the first and second plates are “configured to receive the first/second concrete anchor, the first/second concrete anchor extending through the first through-hole inside the concrete,” which renders the claimed invention indefinite since the preamble and independent claim 1, from which claim 2 depends from, defines such claims are directed towards an anchor system “for use with a holdown anchor, and at least one concrete anchor” and thus one of ordinary skill in the art would not know whether such concrete anchors are now positively defined within the claimed invention. Multiple instances within claim 1 and claim 2 define that such an anchor system is for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jablonsky et al. (U.S. Publication 2017/012963).
Regarding claim 1, Jablonsky et al. disclose an adjustable anchor system for use with a holdown anchor and at least one concrete anchor (the anchor system of figure 1A is configured to be used with a holdown anchor and a concrete anchor, where such anchors are not positively defined within the claimed invention), the adjustable anchor system comprising:
an anchor track (#10) having an upwardly opening channel (the channel covered by top cap #300 as depicted in figure 3A), a first end (the left end of figure 3B), and a second end (the right end of figure 3B), the first end being spaced apart from the 
an anchor bolt assembly (#200A/B) configured to removably couple the holdown anchor to the anchor track (the threaded portion #210 is configured to removably couple a holdown anchor to the track), the anchor bolt assembly being slidable within the upwardly opening channel between the first and second ends to a desired position (see paragraph 49), the anchor bolt assembly extending upwardly from inside the upwardly opening channel to the holdown anchor and being couplable to the holdown anchor when the anchor bolt assembly is positioned adjacent to the holdown anchor (as depicted in figure 18, the anchor assembly can be positioned adjacent a holdown anchor and attached to the anchor bolt assembly, where the anchor bolt assembly can include the threaded shaft that is to thread within the threaded portion #210 as depicted in figure 18); and
at least one through-hole (the through hole within elements #400B as depicted in figure 3A or the through holes #150 that are positioned as depicted in any one of the embodiments of figures 2B, 3B, or 4B) each configured to receive a different one of the at least one concrete anchor when the different concrete anchor is extending downwardly below the adjustable anchor system (such concrete anchors are not positively defined, where a concrete anchor can extend through any one of such through holes as explained above and extend downwardly and thus meet such limitations as defined).
Regarding claim 2, Jablonsky et al. disclose wherein the at least one through-hole comprises first and second through-holes (the first and second through holes 
Regarding claim 3, Jablonsky et al. disclose the first concrete anchor is a first bent section of rebar and the second concrete anchor is a second bent section of rebar (as disclosed in claim 2, from which claim 3 depends from, such concrete anchors are not positively defined and one of ordinary skill in the art is capable of inserting a bent concrete anchor within the respective through holes as explained above).
Regarding claim 4, Jablonsky et al. disclose the first concrete anchor is a first threaded bolt type anchor and the second concrete anchor is a second threaded bolt type anchor (as disclosed in claim 2, from which claim 4 depends from, such concrete anchors are not positively defined and one of ordinary skill in the art is capable of inserting a threaded concrete anchor within the respective through holes as explained above).
Regarding claim 7, Jablonsky et al. disclose the first and second plates are configured to directly transfer forces received from the holdown anchor to the first and second concrete anchors, respectively, when the anchor bolt assembly is coupled to the holdown anchor (the first and second plates are configured to transfer forces from the holdown anchor to the concrete anchors since such elements are attached to one another and embedded within concrete during use).
Regarding claim 8, Jablonsky et al. disclose the anchor bolt assembly is configured to receive holdown forces from the holdown anchor when coupled thereto and to transfer the holdown forces to the anchor track, the at least one through-hole is connected to the anchor track (see figure 3A), the anchor track is configured to transfer the holdown forces to the at least one concrete anchor, which transfers the holdown forces to the concrete (the first and second plates are configured to transfer forces from the holdown anchor to the concrete anchor since such elements are attached to one another and embedded within concrete during use).
Regarding claim 9, Jablonsky et al. disclose the at least one concrete anchor is rebar or a threaded bolt type anchor (rebar #40; see paragraph 55).
Regarding claim 10, Jablonsky et al. disclose the anchor track is constructed from steel, plastic, or a composite material (paragraph 14 discloses the anchor track can be constructed from metallic or plastic material).
Regarding claim 11, Jablonsky et al. disclose an anchor track (#100A) for use with an anchor assembly, a first concrete anchor, a second concrete anchor, and a holdown anchor, the anchor track comprising:
a first side (the side facing out of the page of figure 3B);
a second side (the side facing into the page of figure 3B) spaced apart from the first side to define a channel therebetween (see figure 3B), the channel being configured to house a lower end portion of the anchor assembly therein (see figure 18), the channel having an upper opening configured to allow an upper end portion of the anchor assembly to extend therethrough and be couple to the holdown anchor (see figure 18, where the anchor assembly and holdown anchor are not positively defined and the track of Jablonsky et al. is configured to so function), the first and second sides being configured to receive holdown forces transmitted to the anchor assembly by the holdown anchor (see figure 18),
a first end portion (the left end plate #400B of figure 3B) extending between the first and second sides and closing a first end of the channel (see figure 3B), the first end portion being configured to receive a first portion of the holdown forces from the first and second sides (see figures 3A and 18), the first end portion being connectable to the first concrete anchor when the first concrete anchor is extending downwardly below the anchor track (see figure 3A, where a concrete anchor is configured to extend from the first end portion and downwardly, where such a 
a second end portion (the right end plate #400B of figure 3B) extending between the first and second sides and closing a second end of the channel (see figure 3A), the anchor assembly being slidable within the channel between the first and second ends (see paragraph 49) to a position adjacent the holdown anchor when the first concrete anchor, the second concrete anchor, and lower portions of the first side, the second side, the first end portion, and the second end portion are embedded in fully cured concrete (see figure 18), the second end portion being configured to receive a second portion of the holdown forces from the first and second sides (see figures 3A and 18), the second end portion being connectable to the second concrete anchor when the second concrete anchor is extending downwardly below the anchor track (as explained above, such a second anchor is not positively defined and the second end portion is configured to receive a second concrete anchor that extends downwardly), the second end portion being configured to transfer the second portion of the holdown forces to the second concrete anchor (see figures 3A and 18, where the second end portion is structured to function in such a manner and thus meets such “configured to” limitations).
Regarding claim 12, Jablonsky et al. disclose the first end portion is a first plate (#400B, see figure 3B) that extends between the first and second sides and closes the first end of the channel (see figure 3A), and the second end portion is a second plate 
Regarding claim 13, Jablonsky et al. disclose the lower portion of the first plate comprises a first through-hole configured to allow the first concrete anchor to pass therethrough, and the lower portion of the second plate comprises a second through-hole configured to allow the second concrete anchor to pass therethrough (The concrete anchors are not positively recited within such claim limitations, where the claims are directed towards an anchor track for use with at least one concrete anchor. The first and second plates of Jablonsky et al. comprise of first and second through-holes in lower portions thereof that are configured to receive separate concrete anchors and thus meet such configured to language as defined.).
Regarding claim 14, Jablonsky et al. disclose the first side comprises a first ledge portion (the bottom bump-out portion of the T-shaped channel is considered the ledge portion) and a first base portion (the bottom horizontal portion of the first side as depicted in figure 3B), the second side comprises a second ledge portion and a second base portion (the second side similarly comprises of ledge and base portions as explained above), the first and second base portions extend toward one another and close a bottom portion of the channel (see figure 3B), the channel has an upper channel portion positioned between the upper opening and the first and second ledge portions (see figure 3B), the channel has a lower channel portion positioned under the first and second ledge portions and above the first and second base portions (see figure 3B), the lower channel portion being wider than the upper channel portion (see figure 3B), and 
Regarding claim 20, Jablonsky et al. disclose an anchor track (#100A) for use with an anchor assembly, a concrete anchor, and a holdown anchor (see figure 18), the anchor track comprising:
a front side (the side facing out of the page of figure 3B);
a rear side (the side facing into the page of figure 3B) spaced apart from the front side to define a channel (the T-shaped channel as depicted in figure 3B), the channel comprising an upper channel portion (the vertical portion of the T-shaped channel of figure 3B) and a lower channel portion (the horizontal portion of the T-shaped channel of figure 3B), the lower channel portion being wider than the upper channel portion (see figure 3B), the lower channel portion being configured to house a lower end portion of the anchor assembly (see figure 3B), the front and rear sides being configured to prevent the lower end portion from entering the upper channel portion thereby trapping the lower end portion inside the lower channel portion (see figure 18), the upper channel portion having an upper opening (the opening covered by cover #300) configured to allow an upper end portion of the anchor assembly to extend therethrough and be coupled to the holdown anchor (see figure 18), the front and rear sides being configured to receive holdown forces transmitted to the anchor assembly by the holdown anchor (see figure 18);
a first end portion (the left end portion #400B of figure 3B) extending between the front and rear sides and at least partially closing a first end of the lower channel portion (see figure 3A); and
a second end portion (the right end portion #400B of figure 3B) extending between the front and rear sides and at least partially closing a second end of the lower channel portion (see figure 3A), the anchor assembly being slidable within the lower channel portion between the first and second ends of the lower channel portion to position adjacent the holdown anchor when the anchor track is at least partially embedded in fully cured concrete (see paragraph 49 and figure 18); and
a concrete anchor receiving portion configured to receive the concrete anchor when the concrete anchor is extending downwardly below the anchor track (such a concrete anchor is not positively defined, where holes are provided within plates #400B, which holes are configured to receive a concrete anchor that extends downwardly below the anchor track and thus meet such limitations as defined.).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jablonsky et al.
Regarding claim 6, using the embodiment of figures 14A-14D for the first and second plates, Jablonsky et al. disclose wherein the anchor track has a first side opposite a second side (the left and right ends of figure 3B which the plates #400 are to 
However, if the Examiner is considered to over broadly interpret the invention of Jablonsky et al. to comprise of tabs on the first and second sides and recesses on the first and second plates, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have swapped the connection elements of Jablonsky et al. such that the tabs #460 are provided on the sides of the anchor track and the channels/recesses are provided on the plates in order to provide further projections that would assist embedding the track assembly within concrete and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim Rejections - 35 USC § 103
Claims 5 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonsky et al. in view of Albartus et al. (U.S. Publication 2016/0305114).
Regarding claim 5, Jablonsky et al. disclose the anchor track has a first side (the side facing out of the page of figure 3B), a second side (the side facing into the page of figure 3B), and a bottom (the horizontal bottom of figure 3B), the first side is opposite the second side (see figure 3B), the first and second plates extend between the first and second sides (see figure 3A), the anchor bolt assembly is configured to receive holdown forces from the holdown anchor when coupled thereto and to transfer the holdown forces to the first and second sides (see figure 18). However, Jablonsky et al. do not disclose the first, second and bottom sides comprise of a plurality of projections, grooves, divots, or contours configured to help transfer the holdown forces to the concrete when the anchor track is at least partially embedded therein. However, it is highly well known in the art, as evidenced by Albartus et al., that the outer sides and bottom surface of an anchoring track can be constructed with profilings that transmit forces from the anchoring rail to the concrete it is to be embedded within in a uniform manner. See paragraph 9. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the invention of Jablonsky et al. to comprise of projections, grooves, divots or contours on the outer surfaces thereof and configured to help transfer holdown forces, as taught in Albartus et al., in order to increase the surface area between the anchor track and the concrete and to better distribute forces between such elements.
Regarding claim 21, Jablonsky et al. disclose the claimed invention except for the front and rear sides comprise of a plurality of projections, grooves, divots, or contours configured to help transfer the holdown forces to the concrete when the anchor track is at least partially embedded therein. However, it is highly well known in the art, as 
Regarding claim 22, Jablonsky et al. disclose the claimed invention except for the base wall comprises of a plurality of projections, grooves, divots, or contours configured to help transfer the holdown forces to the concrete when the anchor track is at least partially embedded therein. However, it is highly well known in the art, as evidenced by Albartus et al., that the outer sides and bottom surface of an anchoring track can be constructed with profilings that transmit forces from the anchoring rail to the concrete it is to be embedded within in a uniform manner. See paragraph 9. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the invention of Jablonsky et al. to comprise of projections, grooves, divots or contours on the outer surfaces thereof and configured to help transfer holdown forces, as taught in Albartus et al., in order to increase the surface area between the anchor track and the concrete and to better distribute forces between such elements.
Regarding claim 23, Jablonsky et al. disclose the claimed invention except for the base wall comprises of a plurality of projections, grooves, divots, or contours configured to help transfer the holdown forces to the concrete when the anchor track is at least partially embedded therein. However, it is highly well known in the art, as evidenced by Albartus et al., that the outer sides and bottom surface of an anchoring track can be constructed with profilings that transmit forces from the anchoring rail to the concrete it is to be embedded within in a uniform manner. See paragraph 9. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the invention of Jablonsky et al. to comprise of projections, grooves, divots or contours on the outer surfaces thereof and configured to help transfer holdown forces, as taught in Albartus et al., in order to increase the surface area between the anchor track and the concrete and to better distribute forces between such elements.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejection of the previous Office Action is withdrawn.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the concrete anchor of Jablonsky et al. is positioned so as to loop around the concrete anchor system and “because the concrete anchor system 10 of Jablonsky et al. is configured for use in a concrete slab 20, one of ordinary skill in the art would not be motivated to orient the rebar reinforcement member 40 vertically because doing so would cause the rebar reinforcement member 40 to extend downwardly beyond the concrete slab 20,” a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, defining an element is “configured to” perform a function does not positively define such a structure and function as occurring but only requires a structure with the ability to perform such a function. In the present application, the preambles of the independent claims define that the anchor system/track is “for use” with an anchor assembly, holdown anchor, and at least one concrete anchor, where such holdown anchors and concrete anchors are not positively defined nor required within the claimed invention in order to meet each and every structural and functional feature of the claimed invention. As depicted in figures 18-24 of Jablonsky et al., the disclosed anchor track can used in a plurality of different types of concrete molds and concrete assemblies, where the bottom of the anchor track can be spaced from a bottom of the concrete slab as depicted in figures 18, 22 and 23, or can rest on the bottom of the mold such that the projections on the bottom of the anchor track can be positioned on the bottom surface of the concrete slab as depicted in figures 19 and 20. Paragraph 55 of Jablonsky et al. further discloses that the rebar #40 is not the only type of reinforcement that can be received within such through holes 
Applicant does not specifically argue the rejections of the dependent claims other than based on their dependency upon an alleged allowable independent claim and thus such rejections are also considered proper for the same reasons as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635